


116 S293 IS: Securing the Border and Making Drug Cartels Pay for it Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 293
IN THE SENATE OF THE UNITED STATES

January 31, 2019
Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To enhance border security to reduce drug trafficking and related money laundering.
 
 
1.Short titleThis Act may be cited as the Securing the Border and Making Drug Cartels Pay for it Act.  2.PurposeThe purpose of this Act is to authorize the use of illicit drug trafficking proceeds to pay for physical barriers, tactical infrastructure, and technology in the vicinity of the United States border, which will— 
(1)achieve situational awareness and operational control of the border;  (2)increase the interdiction of illicit drugs entering the United States; and 
(3)reduce bulk cash smuggling and trade-based money laundering along the border.  3.Secure America Financing Corporation (a)EstablishmentThere is established, as a special purpose, public corporate entity, the Secure America Financing Corporation (referred to in this section as the Corporation), which shall operate as an independent instrumentality of the Federal Government. 
(b)Board 
(1)CompositionThe Corporation shall be overseen by a Board, consisting of the Secretary of Homeland Security and the Secretary of the Treasury, or their respective designees, as appointed by the President.  (2)TermsMembers of the Board shall serve, at the pleasure of the President, for 4-year terms, or until a successor is appointed by the President. Members of the Board may be appointed to 1 additional 4-year term. 
(3)CompensationMembers of the Board shall serve without additional compensation.  (4)ChairpersonThe Board shall annually elect a Chairperson from among its members. 
(5)MeetingsThe Board shall meet not less frequently than annually.  (c)PurposesThe purposes of the Corporation shall be— 
(1)to issue Secure America Bonds, in accordance with subsection (d);  (2)to make the proceeds of such bonds available to Homeland Security Investigations of U.S. Immigration and Customs Enforcement and to U.S. Border Patrol to enhance technological capacity; and 
(3)to use unobligated balances available under the Department of Treasury Forfeiture Fund to redeem such bonds.  (d)Bonds (1)Issuance authorizedThe Corporation may issue bonds (referred to in this Act as Secure America Bonds) in such amounts and for such terms as the Board shall authorize to provide the necessary funding for the technological capacity and security enhancements that the Homeland Security Investigations directorate determines appropriate. 
(2)RedemptionSecure America Bonds may only be paid from funds managed by the Corporation, including— (A)unobligated balances available under the Department of Treasury Forfeiture Fund; 
(B)proceeds of the sales of any such bonds;  (C)earnings on funds invested by the Corporation or the indenture trustee; 
(D)income generated by the activities of the Corporation; and  (E)such other funds as may become available. 
(3)Bankruptcy prohibitedThe Corporation may not file for bankruptcy protection while any Secure America Bonds remain outstanding.  (4)LimitationSecure America Bonds— 
(A)are not a debt or obligation of the Federal Government; and  (B)are not backed by the full faith and credit of the Federal Government. 
(e)Staffing 
(1)In generalEmployees of the Department of Homeland Security and employees of the Department of the Treasury may provide administrative support to the Corporation.  (2)Professional servicesThe Attorney General, or his or her designee, may serve as counsel to the Corporation and may employee or retain such other attorneys as necessary. The Corporation may employ or retain any other professionals, consultants, agents, financial advisors, and accountants as may be necessary to carry out the purposes set forth in subsection (c). The Board may determine the duties and compensation of those employed or retained under this paragraph. 
(f)Financial management 
(1)AuthorityThe Corporation is authorized to sell and convey any of the assets of the Corporation, subject to the approval of the Board.  (2)Exemption from taxationThe Corporation shall be exempt from any taxation, fees, assessments, or similar charges based on the real property or assets of the Corporation. 
(g)Effect of dissolutionUpon the dissolution of the Corporation, title to all assets and properties of the Corporation shall vest in and become the property of the United States Treasury and shall be deposited into and credited to the Department of Treasury Forfeiture Fund.  4.Use of certain forfeited criminal proceeds for border security measuresNotwithstanding any other provision of law, any funds that are criminally forfeited to the United States pursuant to an order relating to a sentence of a felony conviction by a district court of the United States of an individual engaging in a continuing criminal enterprise involving knowingly and intentionally distributing a controlled substance, intending and knowing that such substance would be unlawfully imported into the United States from a place outside of the United States shall be used for security measures along the international border between the United States and Mexico, including the construction, installation, deployment, operation, and maintenance of physical barriers, tactical infrastructure, and technology in the vicinity of such border, for the purpose of stemming the flow of illegal narcotics into the United States and furthering the security of the United States. 
5.Reservation of portion of forfeits in the Department of Treasury Forfeiture Fund for building a physical barrier or advanced technology to prevent illegal entry across the southern borderSection 9705 of title 31, United States Code, is amended— (1)in subsection (a)(1), by adding at the end the following: 
 
(K)Payments for border security enhancements.;  (2)in subsection (f)— 
(A)in the matter preceding paragraph (1), by striking , not later than February 1 of each year;  (B)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by inserting not later than February 1 of each year, before a report; and  (ii)in subparagraph (B), by striking and at the end; 
(C)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting not later than February 1 of each year, before a report; and 
(ii)in subparagraph (I)(ii), by striking the period at the end and inserting a semicolon; and  (D)by inserting before the undesignated matter at the end the following: 
 
(3)not later than December 1 of each year, a report that identifies, as of October 1 of such year, the total of amount in the Fund that was derived from Mexican cartels; and  (4)not later than 180 days after the date of enactment of the Securing the Border and Making Drug Cartels Pay for it Act, and occasionally thereafter, a report that identifies the amount in the Fund that has historically been derived from Mexican cartels.; and 
(3)in subsection (g)— (A)in paragraph (4)(B), by inserting , including the construction, installation, deployment, operation, and maintenance of physical barriers, tactical infrastructure, and technology in the vicinity of such border, after law enforcement activities after law enforcement activities; and 
(B)by adding at the end the following:  (5)Of the amount identified pursuant to subsection (f)(3), 50 percent shall be made available without fiscal year limitation to install additional physical barriers and roads (including the removal of obstacles to detection of illegal entrants) in the vicinity of the United States border to deter illegal crossings in areas of high illegal entry into the United States.. 
6.Use of bond proceeds 
(a)Improving data analyticsThe Secretary of Homeland Security, in consultation with the Executive Associate Director for Homeland Security Investigations and the Chief, U.S. Border Patrol, may use proceeds from Secure America Bonds— (1)to improve the use of data and advanced analytics to target drugs entering the United States, bulk cash smugglers, and trade-based money laundering; 
(2)to prioritize the use of big data to enhance the analysis of information that may lead to an increase in drug seizures near the border, the interdiction of smuggled bulk cash, and the identification of invoice misrepresentation that leads to trade-based money laundering;  (3)to increase the technological capacity to gather and develop information about persons, events, and cargo of interest; 
(4)to integrate data with analytical tools capable of— (A)detecting trends, patterns, and emerging threats; and 
(B)identifying non-obvious relationships between persons, events, and cargo to generate the necessary tools to increase seizures; and  (5)to procure technology for advanced analytics to target drugs coming into the United States, bulk cash smuggling, and trade-based money laundering. 
(b)Physical barriersThe Secretary of Homeland Security, in consultation with the Chief, U.S. Border Patrol, may use proceeds from Secure America Bonds— (1)to achieve situational awareness and operational control of the southwest border by using terrain, barriers, and technological and human resources to force smugglers to use certain routes and border crossings; and 
(2)to construct, install, deploy, operate, and permanently maintain physical barriers, tactical infrastructure, and technology in the vicinity of the southwest border.  (c)StaffingThe Secretary of Homeland Security, in consultation with the Executive Associate Director for Homeland Security Investigations, may use proceeds from Secure America Bonds to employ the necessary analysts to carry out the data analytics described in subsection (a). 
7.Rules of civil forfeiture 
(a)Civil forfeitureSection 983(a) of title 18, United States Code, is amended by adding at the end the following:  (5)In any law enforcement action in which assets may be seized under this subsection, the law enforcement officer may not barter with or otherwise pressure the owner of the assets to be seized to waive any rights relating to the recovery of such assets.. 
(b)Burden of proof in civil forfeiture proceedingsSection 983(c) of title 18, United States Code, is amended— (1)in paragraph (1), by striking a preponderance of the evidence and inserting clear and convincing evidence; 
(2)in paragraph (2), by striking a preponderance of the evidence and inserting clear and convincing evidence; and  (3)in paragraph (3), by inserting , by clear and convincing evidence, after establish. 
(c)Limitation on release of propertySection 983(f)(8) of title 18, United States Code, is amended— (1)in subparagraph (C), by striking or at the end; 
(2)in subparagraph (D), by striking the period at the end and inserting ; or; and  (3)by adding at the end the following: 
 
(E)is currency or contraband likely to belong to or used in support of a foreign, illegal trafficking organization..  (d)Reporting requirementThe Attorney General shall submit an annual report to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that includes a detailed record, for the reporting period, of all civil and criminal asset seizures and forfeitures authorized under chapter 46 of title 18, United States Code, including— 
(1)the specific assets seized, including the quantity and value of such assets;  (2)the alleged criminal conduct giving rise to the seizure or forfeiture; 
(3)whether anyone was arrested or convicted of the alleged criminal conduct;  (4)whether the forfeiture action was challenged by the owner of the assets; 
(5)the final disposition of the assets; and  (6)if the assets were sold, how the proceeds of the assets were used. 

